Case 2:17-cv-10310-VAR-SDD ECF No. 153 filed 09/12/19       PageID.2977    Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
 ARAB AMERICAN CIVIL RIGHTS
 LEAGUE, et al.,

        Plaintiffs,                                    Case No. 17-10310

          v.                                        Hon. Victoria A. Roberts
                                                    Mag. Judge Stephanie D. Davis
 DONALD TRUMP, President of the United
 States, et al.,

       Defendants.
 _____________________________________/
  DEFENDANTS’ SECOND NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants, by and through counsel, hereby provide this Second Notice of

 Supplemental Authority in Support of their Motion to Certify this Court’s July 10,

 2019 Order for Interlocutory Appeal and For a Stay of Discovery Pending Appeal

 (ECF No. 140) (“Motion to Certify and Stay Discovery”). Specifically, Defendants

 respectfully submit this notice concerning an order issued yesterday by the United

 States Court of Appeals for the Fourth Circuit in Trump v. International Refugee

 Assistance Project (“IRAP”), No. 19-350, Doc. No. 16 (4th Cir. Sept. 11, 2019)

 (Defendants’ Exhibit 1). In that order, a unanimous panel of the Fourth Circuit both

 accepted the government defendants’ interlocutory appeal pursuant to 28 U.S.C.

 § 1292(b) and stayed all district court proceedings in IRAP pending the disposition

 of that appeal. For the reasons Defendants have previously explained, this Court
Case 2:17-cv-10310-VAR-SDD ECF No. 153 filed 09/12/19       PageID.2978   Page 2 of 3



 should follow the lead of the Fourth Circuit: Controlling Supreme Court and Sixth

 Circuit precedent make clear that certification of this Court’s July 10, 2019 Order

 denying Defendants’ Motion to Dismiss is necessary and appropriate, as is a stay of

 discovery in this Court pending the Sixth Circuit’s guidance.


 Respectfully submitted,

  JOSEPH H. HUNT                                /s/ Joshua S. Press
  Assistant Attorney General                   JOSHUA S. PRESS
                                               Trial Attorney
  WILLIAM C. PEACHEY                           United States Department of Justice
  Director                                     Civil Division
                                               Office of Immigration Litigation
  SAMUEL P. GO                                 P.O. Box 868, Ben Franklin Station
  Senior Litigation Counsel                    Washington, DC 20044
                                               Phone: (202) 305-0106
                                               e-Mail: joshua.press@usdoj.gov

                                               Attorneys for Defendants




                                         -2-
Case 2:17-cv-10310-VAR-SDD ECF No. 153 filed 09/12/19     PageID.2979   Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on September 12, 2019, I electronically filed the

 foregoing   DEFENDANTS’        SECOND        NOTICE     OF    SUPPLEMENTAL

 AUTHORITY with the Clerk of the Court for the Eastern District of Michigan by

 using the CM/ECF system. Notice of this filing will be sent out to all parties by

 operation of the Court’s electronic filing system. Parties may access this filing

 through the Court’s CM/ECF system.

                            By: /s/ Joshua S. Press
                               JOSHUA S. PRESS
                               Trial Attorney
                               United States Department of Justice
                               Civil Division




                                        -3-
Case 2:17-cv-10310-VAR-SDD ECF No. 153-1 filed 09/12/19   PageID.2980   Page 1 of 3




             Defendants' Exhibit 1
USCA4Case
      Appeal: 19-350   Doc: 16
          2:17-cv-10310-VAR-SDD  Filed:
                                ECF No.09/11/2019    Pg: 1 of 2PageID.2981
                                        153-1 filed 09/12/19                      Page 2 of 3



                                                             FILED: September 11, 2019


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                     ___________________

                                           No. 19-350
                                      (8:17-cv-00361-TDC)
                                      (8:17-cv-02921-TDC)
                                      (1:17-cv-02969-TDC)
                                     ___________________

        DONALD J. TRUMP, in his official capacity as President of the United States;
        UNITED STATES DEPARTMENT OF HOMELAND SECURITY; UNITED
        STATES DEPARTMENT OF STATE; OFFICE OF THE DIRECTOR OF
        NATIONAL INTELLIGENCE; KEVIN K. MCALEENAN, In his official
        capacity as Acting Secretary of Homeland Security; MICHAEL R. POMPEO, In
        his official capacity as Secretary of State; JOSEPH MAGUIRE, In his official
        capacity as Acting Director of National Intelligence; MARK A. MORGAN, in his
        official capacity as Senior Official Performing the Functions and Duties of the
        Commissioner of U.S. Customs and Border Protection; KENNETH T.
        CUCCINELLI, in this official capacity as Acting Director of U.S. Citizenship and
        Immigration Services; WILLIAM P. BARR, in his official capacity as Attorney
        General of the United States

                     Petitioners

        v.

        INTERNATIONAL REFUGEE ASSISTANCE PROJECT, a Project of the Urban
        Justice Center, Inc., on behalf of itself and its clients; HIAS, INC. on behalf of
        itself and its clients; JOHN DOES #1 AND 3; JANE DOE #2; MIDDLE EAST
        STUDIES ASSOCIATION OF NORTH AMERICA, INC., on behalf of itself and
        its members; MUHAMMED METEAB; PAUL HARRISON; IBRAHIM
        AHMED MOHOMED; ARAB AMERICAN ASSOCIATION OF NEW YORK,
        on behalf of itself and its clients; YEMENI-AMERICAN MERCHANTS
        ASSOCIATION; MOHAMAD MASHTA; GRANNAZ AMIRJAMSHIDI;
USCA4Case
      Appeal: 19-350   Doc: 16
          2:17-cv-10310-VAR-SDD  Filed:
                                ECF No.09/11/2019    Pg: 2 of 2PageID.2982
                                        153-1 filed 09/12/19                      Page 3 of 3


        FAKHRI ZIAOLHAGH; SHAPOUR SHIRANI; AFSANEH KHAZAELI; JOHN
        DOE #5; JOHN DOE #4; IRANIAN ALLIANCES ACROSS BORDERS; JANE
        DOE #1; JANE DOE #3; JANE DOE #4; JANE DOE #5; JANE DOE #6;
        IRANIAN STUDENTS' FOUNDATION, Iranian Alliances Across Borders
        Affiliate at the University of Maryland College Park; EBLAL ZAKZOK;
        SUMAYA HAMADMAD; FAHED MUQBIL; JOHN DOE #2

                     Respondents

                                     ___________________

                                          ORDER
                                     ___________________

              Upon consideration of defendants’ petition for permission to appeal pursuant

        to 28 U.S.C. § 1292(b), the court grants the motion and assigns Case No. 19-1990 to

        the new appeal. Upon consideration of defendants’ motion for stay of district court

        proceedings, the court grants the motion and stays the district court proceedings

        pending disposition of the appeal in Case No. 19-1990.

              Entered at the direction of Judge Niemeyer with the concurrence of Judge

        Agee and Judge Richardson.

                                              For the Court

                                              /s/ Patricia S. Connor, Clerk
